Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-9 in the reply filed on October 19th, 2022 is acknowledged. Claim 1 has been amended. Claims 10-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of claims 1-9 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2018/0061921, hereinafter as Son ‘921) in view of Yamazaki (US 2017/0338315, hereinafter as Yama ‘315) and further in view of Choi (US 2016/0163745, hereinafter as Choi ‘745). 
Regarding Claim 1, Son ‘921 teaches a display device including a first transistor and a second transistor having 5channels of different semiconductor layers, and a capacitor, the display device comprising: 
a substrate (Fig. 3, (SUB); [0061]); 
a first semiconductor pattern (SP1; [0057]) on the substrate and comprising a semiconductor layer of the first transistor (T1; [0057]); 
10a first gate insulator (10; [0068]) on the substrate to cover the first semiconductor pattern;
a first conductive layer (CE1; [0070]) on the first gate insulator and comprising a first
gate electrode of the first transistor and a first electrode of the capacitor connected to the first gate electrode of the first transistor; 
a first interlayer dielectric (20; [0071]) on the first gate insulator to cover the first conductive 15layer; 
a second semiconductor pattern on the first interlayer dielectric and comprising a semiconductor layer (SP2; [0057]) of the second transistor and a second electrode (UE; [0059]) of the capacitor; 
a second gate insulator (30; [0078]) on the first interlayer dielectric to cover an upper surface 20and a side surface of the second semiconductor pattern; 
a second conductive layer (CE2; [0057]) on the second gate insulator (30) and comprising a gate electrode of the second transistor. 
Thus, Son ‘921 is shown to teach all the features of the claim with the exception of explicitly the features: “a second gate insulator covers an upper surface 20and a side surface of the second semiconductor pattern and a third semiconductor pattern between the second semiconductor pattern and any one of the first conductive layer and the second conductive layer”.  
However, Yama ‘315 teaches a gate insulator (Fig. 5A; (116); [0114]) covers an upper surface 20and a side surface of the second semiconductor pattern (108; [0116]) and a semiconductor pattern (112_1; [0204])) between the semiconductor pattern (108) and the second conductive layer (112_2; [0204]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Son ‘921 by having a second gate insulator covers an upper surface 20and a side surface of the second semiconductor pattern and a third semiconductor pattern between the second semiconductor pattern and any one of the first conductive layer and the second conductive layer in order to supply the oxygen into the second oxide semiconductor pattern for improve the high reliability of the transistor device (see para. [0130]) as suggested by Yama ‘315.
Thus, Son ‘921 and Yama ‘315 are shown to teach all the features of the claim with the exception of explicitly the features: “the second gate insulator is disposed between the second semiconductor pattern and the gate electrode of the second transistor”.
However, Choi ‘745 teaches the second gate insulator (Fig. 4, (106); [0039]) is disposed between the second semiconductor pattern (214; [0036]) and the gate electrode (202; [0044]) of the second transistor.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Son ‘921 and Yama ‘315 by having the second gate insulator is disposed between the second semiconductor pattern and the gate electrode of the second transistor in order to enhance the performance of a thin film transistor (e.g. allows the threshold voltage of a dual gate transistor to be adjusted to compensate for stress-induced threshold voltage shifts etc. (see para. [0007]) as suggested by Choi ‘745.
Furthermore, it has been held to be within the general skill of a worker in the art to select a semiconductor material for the second electrode of the capacitor and the second gate insulator arranged between the second semiconductor pattern and the gate electrode of the second transistor on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a semiconductor material for the second electrode of the capacitor and the second gate insulator arranged between the second semiconductor pattern and the gate electrode of the second transistor when this allows a good flow with the other steps in the fabrication process.

Regarding Claim 2, Yama ‘315 teaches a light-shielding pattern (Fig. 5B, (106); [0179] and [0205]) overlapping at least a portion of the semiconductor layer of the second transistor.  

Regarding Claim 3, Yama ‘315 teaches the light-shielding pattern (106) is electrically connected to the gate electrode of the second transistor (112_2).

Regarding Claim 4, Yama ‘315 teaches the third semiconductor pattern (112_1) is between the first conductive layer (112_2) and the second semiconductor pattern (108) to overlap the light-shielding pattern (106).  

Regarding Claim 5, Yama ‘315 teaches the third semiconductor pattern (112_1) is formed in the same pattern as the first conductive layer (112_2).  

Regarding Claim 6, Yama ‘315 teaches the third semiconductor pattern (112_1) is 15between the second semiconductor pattern (108) and the conductive layer (112_2) to overlap the gate electrode of the second transistor.  

Regarding Claim 7, Yama ‘315 teaches third semiconductor pattern (112_1) and the second conductive layer are formed in the same pattern (see Fig. 5B).  

Regarding Claim 8, Yama ‘315 teaches the first transistor (T1) is a p-channel metal-oxide semiconductor (PMOS) transistor (see para. [0053]) and comprises polycrystalline silicon (see para. [0063]), and the second transistor is an n-channel metal-oxide semiconductor (NMOS) transistor (see para. [0138]) and comprises an oxide semiconductor (see para. [0075]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a PMOS or NMOS transistor on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 9, Yama ‘315 teaches the third semiconductor pattern (112_1; [0115]) comprises the same material as the second semiconductor pattern (108; [0204]).
Furthermore, it has been held to be within the general skill of a worker in the art to select material for the second and third semiconductor pattern on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, filed on October 19th, 2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829